Defendant, Northern Insurance Company of New York, has appealed from an order of the Special Term denying its application to dismiss plaintiff’s complaint for alleged unreasonable neglect to prosecute the action. The order appealed from is discretionary and the record does not indicate that the Special Term abused its discretion, and defendant has failed to show that it has been prejudiced by the delay. Order unanimously affirmed, with ten dollars costs and disbursements. Present — Hill, P. J., Rhodes, MeNamee, Bliss and Heffernan, JJ.